DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
This office action is responsive to the preliminary amendment filed on 9/19/19.  As directed by the amendment: claims 1 and 7-15 have been amended, claims 2 and 5-6 have been canceled, and new claim 20 has been added. Thus, claims 1, 3-4 and 7-20 are presently pending in the application.

Claims 1, 3-4 and 7-19 are allowed based on the examiner’s amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Snowden on 3/17/22.
The application has been amended as follows: 
Amend “Lymphedema state” in claim 1, line 22 with --[[Lymphedema]]lymphedema state--.

--(e) delivering the generated content to the patient;
wherein the disease state comprises lymphedema. 
Amend “3. The method of claim 2,” in line 1 of claim 3 with --3. The method of claim [[2]]1,--
Amend “steps (b)-(e)” in claim 16, line 1 with --steps [[(b)-(e)]](b1)-(e)--
Cancel claim 20.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record alone or in combination fails to teach the limitations of claim 1, and in particular wherein the disease state comprises lymphedema. The closest prior art of record includes Lai et al. (2016/0000640) to a compression garment detecting anxiety of a user, Polak (2015/0105706) to a compressing garment for calming a user, Waldridge (2017/0027807) to a massage device used to reduce stress and circulate lymph, and Rembrand et al. (2008/0086064) to a compression garment for relieving stress, but who fail to teach the claimed limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785